Citation Nr: 0027905	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  95-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right trapezius 
myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1987.  He also served in the Reserves from 1988 to 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating decision of the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO).


REMAND


The veteran contends that he is entitled to service 
connection for a psychiatric disorder, a back disability and 
myositis of the right trapezius.  The RO's basis for denying 
this claim is that the only service medical records available 
from his period of active service between February 1980 and 
October1987 are dental records and vaccination records.  Also 
of record is a Statement of Option concerning a separation 
examination in which the veteran declined a separation 
examination in September 1987 due to lost records.  An 
attempt to obtain service medical records has thus far only 
turned up records from his period of Reserve service between 
1988 and 1991.  

In September 1996, RO requested the complete service medical 
records for the veteran's period of active service between 
February 1980 and October 1987.  A reply to this request was 
generated and signed in January 1997, which stated that the 
military records of this veteran were enroute to the 
Director, National Archives and Records Administration, 9700 
Page Avenue, St. Louis, Missouri.  The RO was requested to 
resubmit this request to that agency after 180 days.  There 
is no evidence that this was done so after 180 days, although 
a 3101 was requested through "PIES" (Personnel Information 
Exchange System) in December 1998.  Additionally, the claims 
file is noted to have several different names for the 
veteran, which may have added to the confusion in obtaining 
the service medical records.  

Prior to rendering a final decision as to whether the 
veteran's claims for entitlement to service connection are 
well-grounded, the VA has a responsibility to obtain all 
service records.  See Hayre v. West, 188 F. 3d 1327 (Fed. 
Cir. 1999).  This responsibility is heightened when the 
putative records are in the control of a governmental agency 
and where, as here, the reliability and relevance of the 
records are dependent upon their source.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). "The only way to 
adjudicate a veteran's claim properly and fairly is to obtain 
all pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992); cf. Simington v. Brown, 9 Vet. App. 334, 335 
(1996) (per curiam order); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Consequently, the Board finds that 
additional assistance is still necessary in this case.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  An appropriate official at the RO 
should contact the Director of the 
National Archives and Records 
Administration, 9700 Page Avenue, St. 
Louis, Missouri, and request that they 
conduct a search and provide copies of 
any additional inpatient, clinical, 
hospital or laboratory reports pertaining 
to the veteran.  In addition, a copy of 
the veteran's service personnel records 
should also be obtained.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry, to include contacting the 
National Personnel Records Center, should 
the National Archives search not result 
in obtaining the appropriate records. All 
records received in response to these 
requests, including documentation of any 
negative results of search inquiries, 
should be associated with the claims 
folder.

2.  The RO must re-adjudicate the 
veteran's claims for service connection 
for a psychiatric disability, for a back 
disorder and for right trapezius 
myositis.  If this determination remains 
unfavorable to the veteran in any way, he 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



